The Court,


Wooden, X,

charged the jury: That the words and requirements of the statute in relation to such notices were both directory and peremptory in their meaning and character, and had always received, as they should, a strict construction in the application of them, and as they clearly imported that either party to the lease or demise for one or more years, intending to terminate it at the end of the term, shall give at least three months before it actual notice thereof in writing to the other, there could be no room or ground in law for any such construction of the statutory provision in this case as had been contended for by the counsel for the plaintiff under the facts and circumstances proved, and about which there was no controversy or dispute. Their verdict should consequently be for the defendant.